10
1]
12

14
15
16
17
18
19
20
pal
22

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
* ok

SCOTTSDALE INSURANCE Case No. 2:17-cv-02036-APG-EJY
COMPANY,

Plaintiff, ORDER (1) REGARDING

SETTLEMENT AND (2) DEEMING
Vv. ORDER TO SHOW CAUSE
SATISFIED

8FORCE ASSETS LLC, et al.,

Defendants.

 

 

 

Based on the response to my Order to Show Cause, I will deem the OSC satisfied and I
will not impose sanctions. However, the stipulation and proposed order (ECF No. 119) for
dismissal of 8Force and the Smith Defendants does not address the remaining claims against
defendants Donald Lanier, Platinum Elite, LLC, and Americana, LLC. If, as the stipulation
states, “Scottsdale does not intend to proceed on the remaining claims for relief,” it must file
either a stipulation to dismiss those parties or a report explaining how it wishes to proceed on
those remaining claims. The filing is due by October 31, 2019.

DATED this 18th day of October, 2019.

Z__

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
